Case: 14-30373      Document: 00512957645         Page: 1    Date Filed: 03/04/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 14-30373
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            March 4, 2015
                                                                           Lyle W. Cayce
KENTRELL HARRELL,                                                               Clerk
                                                 Petitioner−Appellant,
versus
BURL CAIN, Warden, Louisiana State Penitentiary,
                                                 Respondent−Appellee.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:11-CV-989




Before SMITH, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*

       Kentrell Harrell was convicted of second-degree murder. His petition for
writ of habeas corpus was denied, but the district court issued a certificate of
appealability (“COA”) on his claim that there was insufficient evidence to
support the conviction. Because there was sufficient evidence to convince a



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-30373       Document: 00512957645         Page: 2     Date Filed: 03/04/2015



                                       No. 14-30373
rational jury that Harrell was guilty of second-degree murder, we affirm.

                                              I.
       In 2003, Caprice Anderson was shot and killed in New Orleans. 1 Her
boyfriend, Harrell, was convicted of second-degree murder and sentenced to
life imprisonment. He appealed on several grounds, including the sufficiency
of the evidence that he was the person who shot Anderson, but the court of
appeal held that the evidence was sufficient.

       Harrell filed for federal habeas relief. The district court denied habeas
on his claim that his conviction was not supported by sufficient evidence, but
it granted a COA on the issue. Specifically, Harrell challenges that there was
sufficient evidence to convince a rational trier of fact that he was the person
who shot Anderson.

       A sufficiency-of-the-evidence challenge to a state conviction must over-
come a doubly deferential standard of review. First, “[t]he evidence is suffi-
cient to support a conviction whenever, ‘after viewing the evidence in the light
most favorable to the prosecution, any rational trier of fact could have found
the essential elements of the crime beyond a reasonable doubt.’” Parker v. Mat-
thews, 132 S. Ct. 2148, 2152 (2012) (quoting Jackson v. Virginia, 443 U.S. 307,
319 (1979)). Second, “a state-court decision rejecting a sufficiency challenge
may not be overturned on federal habeas review unless the decision was ‘objec-
tively unreasonable.’” Id. (quoting Cavazos v. Smith, 132 S. Ct. 2, 4 (2011)).

                                             II.
       Harrell contends that no evidence at trial established that he was the



       1The facts are taken from the Louisiana appellate court’s statement of the facts in its
decision affirming the conviction. See State v. Harrell, 965 So. 2d 479 (La. App. 4th Cir.
2007), writ denied, 978 So. 2d 305 (La. 2008).
                                              2
    Case: 14-30373     Document: 00512957645     Page: 3   Date Filed: 03/04/2015



                                  No. 14-30373
perpetrator. There is ample evidence, however, from which the jury could draw
the conclusion that Harrell shot Anderson. An examination of just some of the
evidence shows that a rational jury could have been convinced beyond a reason-
able doubt.

      The jury was presented with evidence that Harrell had previously beaten
Anderson, had fought with her the night before the shooting, and had recently
threatened to kill her. Anderson was planning to meet Harrell at the time of
the shooting to return his possessions, and she was afraid he would become
violent. A search of her car after the shooting produced possessions that most
likely belonged to Harrell, indicating that she was indeed making a trip to meet
him. Testimony from Anderson’s cousin indicated that Anderson thought that
meeting Harrell would be dangerous.

      The first witness on the scene, arriving mere seconds after hearing the
gunshot, saw Harrell near Anderson’s body. The first and second witnesses
observed Harrell attempt to enter Anderson’s car before departing on foot. He
was apprehended several blocks away later in the evening. Before invoking
his right to counsel, Harrell said, “You won’t be able to prove I killed her.” The
police had not informed Harrell before this that there had been no witnesses.
A search of Harrell’s house produced ammunition of the same caliber and man-
ufacturer as had been used to kill Anderson.

      The evidence could have convinced a rational jury, beyond a reasonable
doubt, that Harrell shot Anderson. His past actions toward her and her wor-
ries that he would become violent, his presence on the scene immediately after
the shooting, his decision immediately to leave the scene, and his knowledge
that there had been no witnesses support an inference that he was the shooter.

      Harrell makes much of the fact that there was no eyewitness and that
no one saw him holding a gun afterwards. But though our review of the
                                        3
     Case: 14-30373       Document: 00512957645         Page: 4     Date Filed: 03/04/2015



                                       No. 14-30373
sufficiency of the evidence is more demanding than is an evaluation of whether
there is any evidence, 2 we still must recognize the role of the jury as the
weigher of evidence and finder of fact. The lack of an eyewitness does not
exculpate Harrell, and a case strong enough to convince a rational jury beyond
a reasonable doubt could be built with even less witness testimony than what
was presented here. Likewise, although the witnesses did not testify that Har-
rell had a gun, the rest of the evidence could convince a rational jury that
Harrell, empty-handed at the time of his sighting, had shot Anderson and then
concealed or disposed of the weapon. Even if the lack of an eyewitness and the
nonrecovery of the murder weapon could create an inference that someone
other than Harrell shot Anderson, we must defer to the resolution of conflicting
inferences that favors the prosecution. See Cavazos, 132 S. Ct. at 6.

       The same analysis applies with equal force to Harrell’s contention that
suspects identified over the police radio could have been the perpetrators. That
theory was presented to the jury, which plainly decided that the prosecution
had provided sufficient evidence to show that those other, early suspects, to
whom very little evidence pointed, did not create a reasonable doubt about the
identity of the shooter. Given the plethora of evidence implicating Harrell,
that was not an irrational conclusion.

       AFFIRMED.




       2 See Jackson, 443 U.S. at 316 (rejecting the “no-evidence doctrine” approach to suffi-
ciency challenges).
                                              4